   Case: 5:19-cv-00212-JMH Doc #: 1 Filed: 05/15/19 Page: 1 of 14 - Page ID#: 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  LEXINGTON DIVISION


 ERIC MELLOW, individually, and on behalf
 of others similarly situated,
                                                         Case No.
                Plaintiff,
                                                         CLASS ACTION COMPLAINT
 vs.
                                                         JURY DEMAND
 ADIENT US LLC,

                Defendant.

                       CLASS ACTION COMPLAINT WITH JURY DEMAND

       Plaintiff Eric Mellow, individually and on behalf of all others similarly situated, by and

through his attorneys, hereby brings this Class Action Complaint against Defendant Adient US

LLC and alleges of his own knowledge and conduct and upon information and belief as to all other

matters, as follows:

                                       INTRODUCTION

       1.      Plaintiff brings this action, individually and as a class action pursuant to Fed R.

Civ. P. 23, on behalf of all others similarly situated, to recover unpaid wages, liquidated damages,

and reasonable attorneys’ fees and costs as a result of Defendant’s willful violation of KRS 337.

       2.      Defendant Adient US LLC employed a staff of hourly-paid factory workers,

including Plaintiff, to perform work for Defendant.

       3.      Defendant failed to pay its hourly-paid factory workers, including Plaintiff, in

accordance with its terms of employment, which were clearly outlined in a handbook that was

distributed to its employees.

       4.      According to Defendant’s terms of employment, all hours worked on Saturday
   Case: 5:19-cv-00212-JMH Doc #: 1 Filed: 05/15/19 Page: 2 of 14 - Page ID#: 2



must be paid at one and one-half times the employee’s regular hourly rate.

       5.      According to Defendant’s terms of employment, all shifts that end on a Sunday

should be paid at double the employee’s regular hourly rate, unless Sunday shifts are a part of the

employee’s regular work schedule.

       6.      Defendant failed to pay Plaintiff and other hourly-paid factory workers in

accordance with its terms of employment for all hours worked in shifts ending on Saturday and

Sunday.

       7.      Defendant implemented a policy of paying the hourly-paid factory workers,

including Plaintiff, their regular hourly rate for hours worked in shifts ending on Saturday and

Sunday, in violation of its terms of employment.

       8.      Defendant had knowledge about the hourly-paid factory workers, including

Plaintiff, regularly working shifts ending on Saturday and Sunday but nonetheless failed to pay

them for all hours worked in these shifts in accordance with its terms of employment.

       9.      As a result of Defendant’s unlawful common policies and practices, the hourly-paid

factory workers, including Plaintiff, were deprived of compensation to which they were entitled

according to their terms of employment with Defendant, in violation of KRS 337.020.

       10.     Defendants have willfully and intentionally committed widespread violations of

KRS 337.020 and corresponding regulations, in the manner described herein.

                                 JURISDICTION AND VENUE

       11.     The Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332(a)(1) because the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between citizens of different States.

       12.     This Court may properly maintain personal jurisdiction over Defendants because




                                                  2
    Case: 5:19-cv-00212-JMH Doc #: 1 Filed: 05/15/19 Page: 3 of 14 - Page ID#: 3



Defendants’ contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendants to comply with traditional notions of fair play and substantial justice.

         13.    Venue is proper in the Eastern District of Kentucky pursuant to 28 U.S.C.

§1391(b)(1) and (2) because a substantial part of the acts and/or omissions giving rise to the claims

set forth herein occurred in this judicial district and Defendant is deemed to reside where it is

subject to personal jurisdiction, rendering Defendant a resident of this judicial district.

                                              PARTIES

Defendants

         14.    Defendant Adient US LLC “manufactures automotive seats. Adient US LLC was

formerly known as Johnson Controls Interiors LLC. The company was incorporated in 1997 and

is based in Plymouth, Michigan. Adient US LLC operates as a subsidiary of Adient plc”.1

         15.    Defendant Adient US LLC operates multiple locations across the country and

globally, including the Kentucky plant located at 824 Lemons Mill Road, Georgetown, KY 40324.2

         16.    According to the Kentucky Secretary of State website, Adient US LLC has a

registered office address of CT Corporation System, 306 W. Main Street Suite 512, Frankfort, KY

40601.

Plaintiff

         17.    Plaintiff Eric Mellow (“Plaintiff”) is a resident of Georgetown, Kentucky in Scott

County.

         18.    Plaintiff was employed by Adient US LLC as an hourly-paid factory worker from

approximately October 1, 2016 through December 10, 2018.


1
  See Adient US LLC’s Bloomberg company overview:
https://www.bloomberg.com/research/stocks/private/snapshot.asp?privcapId=26442932 (last accessed
April 17, 2019).
2
  See Defendant’s website: https://www.adient.com/about-us/locations (last accessed April 17, 2019).


                                                   3
   Case: 5:19-cv-00212-JMH Doc #: 1 Filed: 05/15/19 Page: 4 of 14 - Page ID#: 4



       19.     Plaintiff was employed to work at Adient US LLC’s Georgetown, Kentucky

location.

                                  FACTUAL ALLEGATIONS

       20.     Defendant was an “Employer” of hourly-paid factory workers, including Plaintiff,

under KRS 337.010.

       21.     Hourly-paid factory workers, including Plaintiff, were “Employees” of Defendant

under KRS 337.010.

       22.     Defendant provided its hourly-paid factory workers with a “Team Member

Handbook,” hereinafter referred to as “handbook”, which outlines Defendant’s employment

policies, procedures, and benefits as applicable to its employees.

       23.     “Article 8: Hours of Work and Pay” of the handbook, attached hereto as Exhibit A,

describes in detail Defendant’s pay policies.

       24.     According to Defendant’s handbook, the workday is defined by the day the work

schedule normally ends. “For example, a shift that normally starts on Sunday evening & finishes

on Monday will be considered a Monday.” See Exhibit A.

       25.     According to Defendant’s definition of a workday, shifts ending on Saturday are

“Saturday shifts” and shifts ending on Sunday are “Sunday shifts,” and all hours within those shifts

must be paid as though they were worked on Saturday and Sunday respectively.

       26.     According to Defendant’s handbook, “all hours worked on Saturday will be paid at

one & one-half times their normal rate.” (“Saturday Premium”) See Exhibit A.

       27.     According to Defendant’s handbook, “Sunday or a Company observed holiday will

be paid at double the employee’s straight time hourly rate.” This does not apply if Sunday is a part

of the employee’s “regular weekly schedule.” (“Sunday Premium”) See Exhibit A.




                                                 4
   Case: 5:19-cv-00212-JMH Doc #: 1 Filed: 05/15/19 Page: 5 of 14 - Page ID#: 5



       28.     Despite its terms of employment clearly described in the handbook, Defendant

implemented a policy and practice of failing to pay the hourly-paid factory workers, including

Plaintiff, the Saturday and Sunday Premiums they were due.

       29.     Plaintiff was paid on an hourly basis.

       30.     Plaintiff’s hourly rate was $20.25.

       31.     Plaintiff had a regular work schedule of 5-7 days a week.

       32.     Plaintiff would punch in and out at the beginning and end of every shift.

       33.     Plaintiff regularly worked a shift that began at approximately 5:15 PM and ended

at approximately 2 AM the following day.

       34.     Plaintiff regularly worked a shift beginning at 5:15 PM on Friday and ending at 2

AM on Saturday.

       35.     Plaintiff and other hourly-paid factory workers regularly worked shifts ending on

Saturday.

       36.     Plaintiff and other hourly-paid factory workers worked shifts ending on Sunday,

which were not part of their regular weekly work schedule.

       37.     Defendant implemented a policy and practice of failing to pay the hourly-paid

factory workers, including Plaintiff, the Saturday Premium for all hours worked in Saturday shifts.

(“Saturday Shift Claim”)

       38.     Defendant implemented a policy and practice of failing to pay the hourly-paid

factory workers, including Plaintiff, the Sunday Premium for all hours worked in Sunday shifts

that were not part of their regular weekly work schedule. (“Sunday Shift Claim”)

       39.     As a result of Defendant’s unlawful common policies and practices, the hourly-paid

factory workers, including Plaintiff, were deprived of the Saturday and Sunday Premiums to which




                                                5
   Case: 5:19-cv-00212-JMH Doc #: 1 Filed: 05/15/19 Page: 6 of 14 - Page ID#: 6



they were entitled under the terms of their employment with Defendant.

       40.     Defendant’s wrongful acts and/or omissions/commissions, as alleged herein, were

not made in good faith, or in conformity with or in reliance on any written administrative

regulation, order, ruling, approval, or interpretation by the state and/or U.S. Department of Labor

and/or any state department of labor, or any administrative practice or enforcement practice or

enforcement policy of such departments.

       41.     Defendant’s violations of the above-described state statute were willful, arbitrary,

unreasonable and in bad faith.

                              CLASS ACTION ALLEGATIONS

       42.     Plaintiff re-alleges and incorporates all previous paragraphs herein.

       43.     Plaintiff brings this action pursuant to Fed R. Civ. P. 23(b)(2) and (b)(3) on behalf

of himself and as an opt-out class action on behalf of all similarly situated hourly-paid factory

workers, the class members, hereinafter referred to as the “Kentucky Class,” to be defined as:

               All Defendant’s hourly-paid factory workers in Kentucky at any time from five (5)
               years prior to the filing of this Complaint through the date of judgment.

       44.     Plaintiff brings the “Saturday Shift Claim” on behalf of the “Saturday Subclass,”

defined as follows:

               All Kentucky Class members who worked a Saturday shift, as defined in
               Defendant’s handbook.

       45.     Plaintiff brings his “Sunday Shift Claim” on behalf of the “Sunday Subclass,”

defined as follows:

               All Kentucky Class members who worked a Sunday shift, as defined in Defendant’s
               handbook, in a period when Sunday shifts were not part of their regular weekly
               schedule.

       46.     Plaintiff states law Rule 23 claims are brought on an “opt-out” basis, such that each




                                                 6
   Case: 5:19-cv-00212-JMH Doc #: 1 Filed: 05/15/19 Page: 7 of 14 - Page ID#: 7



class includes individuals who have not filed written consent forms in this matter.

       47.     This action is properly brought as a class action pursuant to the class action

procedures of Rule 23 of the Federal Rules of Civil Procedure.

       48.     The class is so numerous that joinder of all members is impractical. While the exact

number and identities of class members are unknown at this time, and can only be ascertained

through appropriate discovery, Plaintiff believes that there are at least one hundred (100) class

members.

       49.     This litigation is properly brought as a class action because of the existence of

questions of fact and law common to Plaintiff and other members of the class which predominate

over any questions affecting only individual members, including:

       a. Whether Defendant “employed” members of the classes described above for purposes

       of Kentucky labor laws;

       b. Whether Defendant is liable to members of the classes described above for violations of

       the applicable labor codes;

       c. Whether Defendant failed to pay members of the classes described above the Saturday

       and Sunday Premiums described herein;

       50.     This litigation is properly brought as a class action because Plaintiff’s claims are

typical of the claims of the class members, inasmuch as all such claims arise from Defendant’s

standard policies and practices, as alleged herein.

       51.     Like all class members, Plaintiff was damaged by Defendant’s system-wide

policies and practices of failing to pay the Saturday and Sunday Premiums to which he was entitled

under the terms of his employment, thus giving rise to legal remedies under applicable Kentucky

labor law.




                                                 7
   Case: 5:19-cv-00212-JMH Doc #: 1 Filed: 05/15/19 Page: 8 of 14 - Page ID#: 8



       52.     Plaintiff has no interests antagonistic to the interests of other class members.

       53.     Plaintiff is committed to the vigorous prosecution of this action and retained

competent counsel experienced in class action litigation. Accordingly, Plaintiff is adequate and

will fairly and adequately protect the interests of the classes.

       54.     A class action is an appropriate and superior method for the fair and efficient

adjudication of the present controversy given the following factors:

               a. Numerosity under Fed. R. Civ. P. 23(a)(1). Despite the size of individual class

               members’ claims, their aggregate volume, coupled with the economies of scale

               inherent in litigating similar claims on a common basis, will enable this case to be

               litigated as a class action on a cost-effective basis, especially when compared with

               repetitive individual litigation;

               b. Commonality under Fed. R. Civ. P. 23(a)(2). Common questions of law and/or

               fact predominate over any individual questions which may arise, and, accordingly,

               there would accrue enormous savings to both the Court and the putative classes in

               litigating the common issues on a class wide basis instead of on a repetitive

               individual basis;

               c. Typicality under Fed. R. Civ. P. 23(a)(3). The named Plaintiff’s claims are typical

               and not antagonistic to the claims of members of the proposed classes; and

               d. Adequacy of Representation under Fed. R. Civ. P. 23(a)(4). Plaintiff has retained

               counsel competent and experienced in complex class action litigation and intends

               to prosecute this action vigorously. No unusual difficulties are likely to be

               encountered in the management of this class action in that all questions of law

               and/or fact to be litigated at the liability stage of this action are common to the




                                                   8
   Case: 5:19-cv-00212-JMH Doc #: 1 Filed: 05/15/19 Page: 9 of 14 - Page ID#: 9



               classes.

       55.     Class certification is also fair and efficient because prosecution of separate actions

by individual class members would create a risk of differing adjudications with respect to such

individual members of the classes, which as a practical matter may be dispositive of the interests

of other members not parties to the adjudication, or substantially impair or impede their ability to

protect their interests. Plaintiff anticipates there will be no difficulty in the management of this

litigation. This litigation presents claims under applicable state wage statutes of a type that have

often been prosecuted on a class wide basis, and the manner of identifying the class members and

providing any monetary relief to it can easily be effectuated from a review of Defendant’s records.

       56.     Plaintiff brings this class action against Defendant to recover unpaid compensation,

liquidated damages, and reasonable attorneys’ fees and costs pursuant to KRS 337.385.

       57.     The action further alleges a willful violation of KRS 337.

                                      COUNT I
                              Violation of KRS 337.020
                    FAILURE TO PAY SATURDAY SHIFT PREMIUM

       58.     Plaintiff re-alleges and incorporates all previous paragraphs herein.

       59.     KRS 337.020 provides:

               Every employer doing business in this state shall, as often as
               semimonthly, pay to each of its employees all wages or salary earned
               to a day not more than eighteen (18) days prior to the date of that
               payment. Any employee who is absent at the time fixed for payment,
               or who, for any other reason, is not paid at that time, shall be paid
               thereafter at any time upon six (6) days' demand. No employer
               subject to this section shall, by any means, secure exemption from
               it. Every such employee shall have a right of action against any such
               employer for the full amount of his wages due on each regular pay
               day. The provisions of this section do not apply to those individuals
               defined in KRS 337.010(2)(a)2.

               337.020 Time of payment of wages – Exception




                                                 9
Case: 5:19-cv-00212-JMH Doc #: 1 Filed: 05/15/19 Page: 10 of 14 - Page ID#: 10



    60.    KRS 337.385 provides:

           (1) Except as provided in subsection (3) of this section, any
           employer who pays any employee less than wages and overtime
           compensation to which such employee is entitled under or by virtue
           of KRS 337.020 to 337.285 shall be liable to such employee affected
           for the full amount of such wages and overtime compensation, less
           any amount actually paid to such employee by the employer, for an
           additional equal amount as liquidated damages, and for costs and
           such reasonable attorney’s fees as may be allowed by the court.

           (2) If, in any action commenced to recover such unpaid wages or
           liquidated damages, the employer shows to the satisfaction of the
           court that the act or omission giving rise to such action was in good
           faith and that he or she had reasonable grounds for believing that his
           or her act or omission was not a violation of KRS 337.020 to
           337.285, the court may, in its sound discretion, award no liquidated
           damages, or award any amount thereof not to exceed the amount
           specified in this section. Any agreement between such employee and
           the employer to work for less than the applicable wage rate shall be
           no defense to such action. Such action may be maintained in any
           court of competent jurisdiction by any one (1) or more employees
           for and in behalf of himself, herself, or themselves.

           (3) If the court finds that the employer has subjected the employee
           to forced labor or services as defined in KRS 529.010, the court shall
           award the employee punitive damages not less than three (3) times
           the full amount of the wages and overtime compensation due, less
           any amount actually paid to such employee by the employer, and for
           costs and such reasonable attorney’s fees as may be allowed by the
           court, including interest thereon.

           (4) At the written request of any employee paid less than the amount
           to which he or she is entitled under the provisions of KRS 337.020
           to 337.285, the commissioner may take an assignment of such wage
           claim in trust for the assigning employee and may bring any legal
           action necessary to collect such claim, and the employer shall be
           required to pay the costs and such reasonable attorney’s fees as may
           be allowed by the court. The commissioner in case of suit shall have
           power to join various claimants against the same employer in one
           (1) action.

           KRS 337.385 Employer’s liability — Unpaid wages and liquidated
           damages –   Punitive damages for forced labor or services.

    61.    Defendant paid Plaintiff on an hourly basis.



                                            10
 Case: 5:19-cv-00212-JMH Doc #: 1 Filed: 05/15/19 Page: 11 of 14 - Page ID#: 11



       62.     Plaintiff regularly worked a Saturday shift, as defined in the handbook that began

at approximately 5:15 PM on Friday and ended at approximately 2 AM on Saturday.

       63.     Defendant failed to pay its hourly-paid factory workers, including Plaintiff, the

Saturday Premium for all hours worked in Saturday shifts.

       64.     Defendant’s conduct and practices, described herein, were willful, intentional,

unreasonably, arbitrary, and in bad faith.

       65.     As a result of Defendant’s uniform policies and practices described above, hourly-

paid factory workers, including Plaintiff, were illegally deprived of the Saturday Premium to which

they were entitled under the terms of their employment with Defendant.

       66.     Saturday Subclass members, including Plaintiff are entitled to the unpaid Saturday

Premium earned, in such amounts to be determined at trial, as well as liquidated damages,

reasonable attorneys’ fees, costs and other compensation pursuant to KRS 337.385.

                                      COUNT II
                               Violation of KRS 337.020
                      FAILURE TO PAY SUNDAY SHIFT PREMIUM

       67.     Plaintiff re-alleges and incorporates all previous paragraphs herein.

       68.     Plaintiff and other hourly-paid factory workers occasionally worked a Sunday shift,

as defined in the handbook, which was not a part of his regular weekly work schedule.

       69.     Defendant failed to pay its hourly-paid factory workers, including Plaintiff, the

Sunday Premium for all hours worked in Sunday shifts that were not a part of their weekly work

schedule.

       70.     Defendants’ conduct and practices, described herein, were willful, intentional,

unreasonably, arbitrary, and in bad faith.

       71.     As a result of Defendant’s uniform policies and practices described above, hourly-




                                                11
 Case: 5:19-cv-00212-JMH Doc #: 1 Filed: 05/15/19 Page: 12 of 14 - Page ID#: 12



paid factory workers, including Plaintiff, were illegally deprived of the Sunday Premium to which

they were entitled under the terms of their agreement with Defendant.

       72.       Sunday Subclass members, including Plaintiff are entitled to the unpaid Sunday

Premium earned, in such amounts to be determined at trial, as well as liquidated damages,

reasonable attorneys’ fees, costs and other compensation pursuant to KRS 337.385.

                                      RELIEF REQUESTED

       WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief

against Defendant:

   (A) An order declaring that Defendants’ wage practices alleged herein willfully violated KRS

       Chapter 337;

   (B) Certifying the “Kentucky Class” pursuant to Fed R. Civ. P. 23(b)(2) with respect to all of

       the claims set forth herein;

   (C) Certifying the “Saturday Subclass” pursuant to Fed R. Civ. P. 23(b)(2) with respect to the

       “Saturday Shift Claim” set forth herein;

   (D) Certifying the “Sunday Subclass” pursuant to Fed R. Civ. P. 23(b)(2) with respect to the

       “Sunday Shift Claim” set forth herein;

   (E) Designating Plaintiff as the representative of all the classes in this action;

   (F) Designating the undersigned counsel as counsel for classes in this action;

   (G) Judgment for damages for all unpaid compensation and liquidated damages to which

       Plaintiff and the class members are lawfully entitled under KRS 337.385;

   (H) An incentive award for the Plaintiff for serving as representative of the classes in this

       action;

   (I) Awarding reasonable attorneys’ fees and costs incurred by Plaintiff in this action as provided




                                                  12
  Case: 5:19-cv-00212-JMH Doc #: 1 Filed: 05/15/19 Page: 13 of 14 - Page ID#: 13



        by 337.385; and

    (J) Such other and further relief as to this Court may deem necessary, just and proper.


                                        JURY DEMAND

        Plaintiff Eric Mellow, individually and on behalf of all other Kentucky Class members, by

 and through his attorneys, hereby demands a trial by jury pursuant to Rule 38 of the Federal Rules

 of Civil Procedure and the court rules and statutes made and provided with respect to the above

 entitled claims.



Dated: May 15, 2019                           RESPECTFULLY SUBMITTED,


                                              /s/ Trent Taylor
                                              Trent Taylor (Kentucky Bar ID: 0094828)
                                              Robert E. DeRose (Admitted Pro Hac Vice)
                                              Jessica R. Doogan (Admitted Pro Hac Vice)
                                              BARKAN MEIZLISH DEROSE
                                              WENTZ MCINERNEY PEIFER, LLP
                                              250 E. Broad Street, 10th Floor
                                              Columbus, OH 43215
                                              T: (800) 274-5297
                                              F: (614) 744-2300
                                              ttaylor@barkanmeizlish.com
                                              bderose@barkanmeizlish.com
                                              jdoogan@barkanmeizlish.com

                                              Local Counsel for Plaintiff

                                              Jason T. Brown*
                                              Nicholas Conlon*
                                              Lotus Cannon*
                                              BROWN, LLC
                                              111 Town Square Place, Suite 400
                                              Jersey City, NJ 07310
                                              T: (877) 561-0000
                                              F: (855) 582-5297
                                              jtb@jtblawgroup.com
                                              nicholasconlon@jtblawgroup.com



                                                13
Case: 5:19-cv-00212-JMH Doc #: 1 Filed: 05/15/19 Page: 14 of 14 - Page ID#: 14



                                   lotus.cannon@jtblawgroup.com

                                   *Will seek admission pro hac vice

                                   Lead Counsel for Plaintiff




                                     14
